902 F.2d 34
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert C. POWELL, Plaintiff-Appellant,v.MARTIN MARIETTA ENERGY SYSTEMS, INC., Defendant-Appellee.
No. 89-5519.
United States Court of Appeals, Sixth Circuit.
May 8, 1990.

Before KENNEDY and WELLFORD, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM:


1
Robert C. Powell brought this lawsuit alleging that his employer, Martin Marietta Energy Systems, Inc., refused to respond to his complaints of racial harassment and in other ways discriminated against him because of his race.  By consent of the parties, the case was heard before a United States Magistrate.  The Magistrate prepared lengthy findings of fact and conclusions of law and determined that Powell had not met his burden of proving discrimination.


2
Despite the able briefing of counsel and consideration of the entire record, we are unable to conclude that the Magistrate's findings are clearly erroneous.  Accordingly, we affirm the judgment below for the reasons stated in the Magistrate's Memorandum Opinion filed March 13, 1989.